United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1522
                                   ___________

United States of America,              *
                                       *
           Appellee,                   * Appeal from the United States
                                       * District Court for the
       v.                              * Northern District of Iowa.
                                       *
James Leroy Strait, also known as      *      [UNPUBLISHED]
Straity,                               *
                                       *
           Appellant.                  *
                                  ___________

                             Submitted: July 27, 2010
                                Filed: July 30, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       James Strait appeals his drug conviction entered by the District Court1
following a jury trial. His counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the evidence was insufficient
to support the conviction because the testimony of the cooperating witnesses was
unreliable and inconsistent.



      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
        We review challenges to the sufficiency of the evidence de novo, "viewing the
evidence in the light most favorable to the verdict and giving it the benefit of all
reasonable inferences." United States v. Pruneda, 518 F.3d 597, 605 (8th Cir. 2008).
At trial, the leader of a methamphetamine operation testified to the significant
amounts of methamphetamine manufactured for distribution on his farm over several
years and to Strait’s years of participation in that process. This testimony was
corroborated by five cooperating witnesses. We conclude that the evidence was
sufficient to support the jury’s verdict that Strait was guilty of conspiring to
manufacture and distribute 500 grams or more of methamphetamine. See United
States v. Davis, 471 F.3d 938, 947 (8th Cir. 2006) (noting that to establish a
conspiracy to manufacture and distribute methamphetamine, the government must
prove that there was an agreement to manufacture and distribute methamphetamine
and that the defendant knew of the conspiracy and intentionally joined it). It was the
jury's duty to assess the cooperating witnesses' credibility; resolve any inconsistencies
in their testimony; and determine the impact, if any, of the witnesses' cooperation
agreements on their testimony. See United States v. Hodge, 594 F.3d 614, 618 (8th
Cir.) (reiterating that a jury’s credibility determinations are "well-nigh unreviewable"
because the jury is in the best position to assess the credibility of witnesses and
resolve inconsistent testimony; it is the jury's prerogative to credit or discount a
government witness based on that witness's cooperation agreement), cert. denied, 78
U.S.L.W. 3714 (U.S. June 7, 2010) (No. 09-10629).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm the District Court’s judgment.
                      ______________________________




                                          -2-